     Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 1 of 6 PageID #:293




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

Scott Parsons,                                        )
                                                      )
                  Plaintiff,                          )
                                                      )                 Case No. 18 CV 08506
         v.                                           )
                                                      )                 Magistrate Judge Lisa A. Jensen
Shenzen Fest Technology Co., LTD,                     )
                                                      )
                  Defendant.                          )

                               MEMORANDUM OPINION AND ORDER

       Plaintiff has moved the Court to deem service effectuated, or alternatively, grant
permission to effect service on Defendant Shenzen via electronic publication and e-mail. Dkts. 87,
88. For the following reasons, the motion is denied.

                                              I. BACKGROUND

        In November 2018, Plaintiff brought suit against Mt. Vapor, LLC and Shenzen Fest
Technology Co. Ltd (“Shenzen”) based on product liability and breach of implied warranty
theories.1 The Complaint alleges that Shenzen is a limited liability company with its principal place
of business located at Floor B, Building C, SAR 1980 Cultural Industrial Park, Minfu Ford,
Minzhik, Longhus New District, Shenzen, Guangdong China.

        Plaintiff’s former counsel attempted service on Shenzen in December 2018 by hiring a firm
specializing in service pursuant to the Hague Convention.2 Pl.’s Mot., Ex. B. On January 2, 2019,
the requisite forms and documents were received at the Central Authority in China. Id. The hired
firm sent letters to the Central Authority requesting a status update on April 30, 2019, May 30,
2019, and June 30, 2019. Id. The firm also sent e-mails to the Central Authority requesting a status
update on April 30, 2019 and July 5, 2019. Id. Plaintiff indicates that he has not received an
affidavit of service nor any update from the Central Authority of China. Id. Plaintiff obtained an
affidavit from the President for Judicial Process and Support in support of non-service, indicating
that Plaintiff has fulfilled the conditions set forth in Article 15 of the Hague Convention.3 Id.



1
  Defendant Mt. Baker Vapor has since been dismissed from the case.
2
  The United States and China are both parties to the Hague Service Convention, a multilateral treaty whose purpose
is “to simplify, standardize, and generally improve the process of serving documents abroad.” Water Splash, Inc. v.
Menon, 137 S. Ct. 1504, 1507 (2017); see Hague Convention on the Service Abroad of Judicial and Extrajudicial
Documents, Feb. 10, 1969, 20 U.S.T. 361.
3
  After fulfilling the conditions set forth in Article 15 of the Hague Convention, a court “may give judgment even if
no certificate of service or delivery has been received.” Hague Convention, art. 15. However, Plaintiff has not
moved for default judgment.

                                                          1
     Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 2 of 6 PageID #:294




        Before the Court is Plaintiff’s motion for the Court to deem service effectuated, or
alternatively, grant permission to effect service on Defendant Shenzen via electronic publication
and e-mail pursuant to Federal Rule of Civil Procedure 4(f)(3).

                                               II. DISCUSSION

        Pursuant to Federal Rule of Civil Procedure 4(h)(2), a corporation in a foreign country may
be served in any manner prescribed for an individual by Rule 4(f) except personal delivery. Fed.
R. Civ. P. 4(h)(2). Under Rule 4(f)(1), an individual may be served at a place outside a United
States judicial district by an internationally agreed means of service such as the Hague Convention.
Fed. R. Civ. P. 4(f)(1). Additionally, Rule 4(f)(3) permits service "by other means not prohibited
by international agreement, as the court orders." Fed. R. Civ. P. 4(f)(3). “The decision whether to
allow alternative methods of serving process under Rule 4(f)(3) is committed to the 'sound
discretion of the district court.’” Strabala v. Zhang, 318 F.R.D. 81, 114 (N.D. Ill. 2016) (collecting
cases). The advisory committee notes to Rule 4 state:

        The Hague Convention, for example, authorizes special forms of service in cases
        of urgency if convention methods will not permit service within the time required
        by the circumstances. Other circumstances that might justify the use of additional
        methods include the failure of the foreign country's Central Authority to effect
        service within the six-month period provided by the Convention . . . In such cases,
        the court may direct a special method of service not explicitly authorized by
        international agreement if not prohibited by the agreement. Inasmuch as our
        Constitution requires that reasonable notice be given, an earnest effort should be
        made to devise a method of communication that is consistent with due process and
        minimizes offense to foreign law.

Fed. R. Civ. P. 4, Advisory Committee Notes, 1993 amendments.

        Accordingly, service under Rule 4(f)(3) requires a court order, that the method not be
prohibited by international agreement, and that it comports with due process. See Rio Properties,
Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002). Because the Court cannot order a
form of service that is prohibited by the Hague Convention, the Court must first address the issue
of whether the forms of service requested by Plaintiff are prohibited by the Convention.

        The primary means of service under the Hague Convention is through a receiving country's
central authority, which receives requests for service, arranges for service, and returns certificates
of service. Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698-99 (1988). Article
10 of the Hague Convention preserves the ability of parties to effect service through means other
than a receiving country’s Central Authority as long as the receiving country has not objected to
the specific alternative means of service used. See Hague Convention, art. 10. For example, Article
10(a) allows for service by “postal channels.”4 China, however, has objected to Article 10 and,
therefore, the use of “postal channels” to effectuate service. See China – Central Authority &

4
 Article 10(a) states: “Provided the State of destination does not object, the present Convention shall not interfere
with the freedom to send judicial documents, by postal channels, directly to persons abroad.” Hague Convention, art.
10(a).

                                                         2
     Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 3 of 6 PageID #:295




Practical     Information,     Hague      Conference      on     Private   International     Law,
https://www.hcch.net/en/states/authorities/details3/?aid=243. The Hague Convention does not
affirmatively authorize nor prohibit service by e-mail. See Luxottica Group S.p.A. v. Partnerships
and Unincorporated Associations Identified on Sched. “A”, 391 F. Supp. 3d 816, 822 (N.D. Ill.
2019).

        Many federal district courts have determined that, even if a country has objected to service
via postal channels under Article 10(a), if they have not expressly objected to service by electronic
communication, service on a defendant in that country via such communication is permissible. See
e.g., Rubie's Costume Co., Inc. v. Yiwu Hua Hao Toys Co., No. 2:18-CV-01530-RAJ, 2019 WL
6310564, at *3 (W.D. Wash. Nov. 25, 2019); Patrick's Rest., LLC v. Singh, No.
18CV00764ECTKMM, 2019 WL 121250, at *3 (D. Minn. Jan. 7, 2019); Jackson Lab. v. Nanjing
Univ., 2018 WL 615667, at *4 (D. Me. Jan. 29, 2018); Microsoft Corp. v. Goldah.com Network
Tech. Co., No. 17-CV-02896-LHK, 2017 WL 4536417, at *5 (N.D. Cal. Oct. 11, 2017); Sulzer
Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32 (S.D.N.Y. 2015).5 Other courts have
concluded that the term “postal channels” encompasses e-mail and, therefore, an objection to
Article 10(a) must be construed as an objection to e-mail service. See, e.g., Prem Sales, LLC v.
Guangdong Chigo Heating & Ventilation Equip. Co., No. 5:20-CV-141-M-BQ, 2020 WL
6063452, at *6-7 (N.D. Tex. Oct. 14, 2020); Luxottica, 391 F. Supp. 3d at 827; Habas Sinai Ve
Tibbi Gazlar Istihsal A.S. v. Int'l Tech. & Knowledge Co., No. CV 19-608, 2019 WL 7049504, at
*3 (W.D. Pa. Dec. 23, 2019); Agha v. Jacobs, 2008 WL 2051061, at *1 (N.D. Cal. May 13, 2008).

       The Seventh Circuit has not addressed this issue. In the Northern District of Illinois, there
are only a handful of published cases in which courts provide at least some discussion about
whether to allow international service via electronic communication.6 Furthermore, in the Court’s
research, Luxottica is the only case from the Northern District of Illinois that addresses the issue
of whether e-mail service falls under the ambit of Article 10. See Luxottica, 391 F. Supp. 3d at
825.7 The Luxottica court applied language used by the U.S. Supreme Court to conclude that
China’s objection to service via postal channels is an objection to service by e-mail. Id. at 827.
Specifically, the court cited language from Schlunk and Water Splash and stated that “the Hague
Service Convention ‘specifies certain approved methods of service and ‘pre-empts inconsistent
methods of service’ wherever it applies.” See Luxottica, 391. F. Supp. 3d at 821 (citing Water
Splash, 137 S. Ct. at 1507 (quoting Schlunk, 486 U.S. at 698)). Based on this language, the
Luxottica court reasoned that “email would bypass the methods of service the Hague Convention
authorizes, [so] the Convention preempts it as inconsistent.” Id. at 827. However, on a motion for
reconsideration, the Luxottica court conceded that the Supreme Court language did not

5
  In support of his assertion that many courts have held alternate forms of service such as e-mail are appropriate,
Plaintiff lists numerous cases in his brief. About half of the cases are from the Northern District of Illinois and most
are unpublished. See Pl.’s Mot. at 3-4. In the Court’s review of these cases, many allow for service by e-mail
without providing any reasoning or discussion and none include an Article 10 analysis. As a result, the Court finds
those unpublished cases to be of little persuasive value.
6
  See Fairly Odd Treasures, LLC v. Partnerships & Unincorporated Associations Identified on Schedule "A", No. 20
C 1386, 2020 WL 8093511 (N.D. Ill. Oct. 28, 2020); Luxottica, 391 F. Supp. 3d 816; Strabala, 318 F.R.D. 81;
MacLean-Fogg Co. v. Ningbo Fastlink Equip. Co., No. 08 CV 2593, 2008 WL 5100414 (N.D. Ill. Dec. 1, 2008).
7
  In Luxottica, the court declined to follow another case in this district, MacLean-Fogg, on the basis that the
conclusion was stated without further analysis and that the case it relied on did not involve the Hague Convention.
Id.

                                                           3
     Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 4 of 6 PageID #:296




“conclusively settle the precise questions” because neither Schlunk nor Water Splash involved
Rule 4(f)(3) or e-mail service. Luxottica Group S.p.A. v. Partnerships and Unincorporated
Associations Identified on Sched. “A”, 18 CV 2188, 2019 WL 2357011, at *3 (N.D. Ill. June 4,
2019).8

        This Court finds that there is an important distinction between the present case and the facts
in Luxottica. Here, Plaintiff has attempted to serve Shenzen via the Hague Convention – to no
avail. District courts that follow the reasoning of Luxottica have found this distinction relevant.
For example, in Habas Sinai, the court “observed that cases that permitted service by email under
Rule 4(f) did so only after attempts to serve under the Hague Service Convention were
unsuccessful.” Habas Sinai, 2019 WL 7049504, at *4 (citing James Avery Craftsman, Inc. v. Sam
Moon Trading Enterprises, Ltd., No. SA-16-CV-00463-OLG, 2018 WL 4688778, at *6 (W.D.
Tex. July 5, 2018) (collecting cases)). Notably, the plaintiffs in Luxottica, Habas Sinai, and James
Avery Craftsman did not attempt service under the Hague Convention prior to moving for
alternative service under Rule 4(f)(3). See also, Prem Sales, 2020 WL 6063452 at *5; Facebook,
Inc. v. 9 Xiu Network (Shenzhen) Tech. Co., Ltd., 480 F. Supp. 3d. 977, 988 (N.D. Cal. Aug. 19,
2020); Rice v. Electrolux Home Prod., Inc., No. 4:15-CV-00371, 2018 WL 4964076, at *5 (M.D.
Pa. Oct. 15, 2018).

        The Court finds that the observation made by Habas Sinai, James Avery Craftsman, and
numerous other courts is compatible with the advisory committee notes to Rule 4 and, ultimately,
permits the use of electronic service in this case. The notes state that, in such cases as the failure
of the foreign country's central authority to effect service within the six-month period provided by
the Convention, “the court may direct a special method of service not explicitly authorized by
international agreement if not prohibited by the agreement.” Fed. R. Civ. P. 4, Advisory
Committee Notes, 1993 amendments (emphasis added). Here, Plaintiff has attempted to effect
service under the Hague Convention, yet China’s Central Authority has failed to provide a
certificate, or even a response to any of Plaintiff’s inquiries, in over two years. As noted above, e-
mail service is neither explicitly authorized nor explicitly prohibited by the Hague Convention.
Furthermore, the advisory notes anticipate that circumstances such as those present in the instant
case may justify the use of additional methods of service, and courts repeatedly find e-mail service
to be that “additional method” when the plaintiff has first attempted to effect service under the
Hague Convention. See, e.g., Beijing QIYI Century Sci. & Tech. Co. v. Shenzhen QiYi Innovations
Tech. Co., No. 18-CV-02360-RM-STV, 2018 WL 6589806, at *4 (D. Colo. Dec. 13, 2018);
Bazarian Int'l Fin. Assocs., L.L.C. v. Desarroloos Aerohotelco, C.A., 168 F. Supp. 3d 1, 13-16
(D.D.C. 2016); Sulzer, 312 F.R.D. at 332; WhosHere, Inc. v. Orun, No. 1:13-cv-00526-AJT-TRJ,
2014 WL 670817, at *3-4 (E.D. Va. Feb. 20, 2014); F.T.C. v. PCCare247 Inc., No. 12 Civ. 7189
(PAE), 2013 WL 841037, at *6 (S.D.N.Y. Mar. 7, 2013); Henry F. Teichmann, Inc. v. Caspian
Flat Glass OJSC, No. 2:13-cv-458, 2013 WL 1644808, at *1-2 (W.D. Pa. Apr. 16, 2013); Popular
Enterprises, LLC v. Webcom Media Group, Inc., 225 F.R.D. 560, 562 (E.D. Tenn. 2004); but see
Anova Applied Elecs., Inc. v. Hong King Grp., Ltd., 334 F.R.D. 465 (D. Mass. 2020). In
considering all of the above, the Court finds service on Defendant Shenzen via e-mail and


8
 Although the Luxottica court acknowledged the language was not conclusive, the court determined it was
nevertheless appropriate to rely on because the “Supreme Court’s reasoning on a related legal issue deserves serious
and respectful consideration.” Id. at *4.

                                                         4
    Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 5 of 6 PageID #:297




electronic publication is not prohibited by any international agreement in accordance with Rule
4(f)(3).

        Having found that service via e-mail and electronic publication is facially permitted by
Rule 4(f)(3), the Court must determine if the proposed methods of service comport with
constitutional notions of due process. To meet this requirement, the method of service must be
reasonably calculated, under all of the circumstances, to apprise Defendant Shenzen of the
pendency of this action and afford them an opportunity to present objections. See Patrick's Rest.,
2019 WL 121250, at *4; James Avery Craftsman, 2018 WL 4688998, at *7; Jackson Lab., 2018
WL 615667, at *4-6; Rio Properties, 284 F.3d at 1017.

        There does not appear to be any specific criteria that must be satisfied in order for electronic
service on a foreign defendant to satisfy due process. However, courts that have permitted
electronic service have found it complied with due process when, for example: (i) the plaintiff
provided the e-mail address, account, and/or website through which the plaintiff intends to contact
the defendant; (ii) the plaintiff provided facts indicating the defendant to be served would likely
receive the summons and complaint; (iii) the e-mail address used was for the defendant’s retained
attorney; (iv) the summons and complaint were translated into the language spoken in the nation
in which service was effectuated; and/or (v) multiple valid forms of service were attempted. See,
e.g., TV Ears, Inc. v. Joyshiya Dev. Ltd., No. 320CV01708WQHBGS, 2021 WL 165013, at *2
(S.D. Cal. Jan. 19, 2021); Chanel, Inc. v. designerchanelgirl.com, No. 20-62447-CIV, 2020 WL
8226843, at *2 (S.D. Fla. Dec. 2, 2020); Beijing QIYI, 2018 WL 6589806, at *4; James Avery
Craftsman, 2018 WL 4688998, at *7; Sulzer, 312 F.R.D. at 331.

        Plaintiff has not provided any of the above or similar information that could lead the Court
to conclude that attempting to serve Defendant via e-mail and electronic publication would
comport with constitutional notions of due process. Without this information, the Court will not
grant Plaintiff leave to serve Defendant using electronic communication. If Plaintiff wishes for the
Court to reconsider his motion, Plaintiff shall refile a motion by March 12, 2021 and include
information that will allow for a determination as to whether the proposed methods of service
comport with due process. If no such motion is filed, the Court may issue a report and
recommendation that this case be dismissed for want of prosecution. See Williams v. Illinois, 737
F.3d 473 (7th Cir. 2013) (“[A] court has the discretion to dismiss for want of prosecution if the
plaintiff's delay in obtaining service is so long that it signifies failure to prosecute.”); Seebach v.
Beetling Design Corp., 46 F. Supp. 3d 876 (E.D. Wis. 2014) (applying Williams to a case involving
delayed service on foreign defendants).

        Plaintiff’s motion was “to deem service effectuated or, in the alternative, granting Plaintiff
leave to serve Defendants by alternative means,” but he failed to present any argument in support
of deeming service effectuated. The Court will not make Plaintiff’s arguments for him and,
therefore, without any arguments to consider, this portion of the motion is also denied.

                                        III. CONCLUSION

       The Court denies Plaintiff’s motion to deem service effectuated, or alternatively, grant
permission to effect service on Defendant Shenzen via electronic publication and e-mail.

                                                   5
    Case: 1:18-cv-08506 Document #: 89 Filed: 02/26/21 Page 6 of 6 PageID #:298




Date: February 26, 2021               By:   _________________________
                                            Lisa A. Jensen
                                            United States Magistrate Judge




                                        6
